Title: To John Adams from John Jay, 10 January 1792
From: Jay, John
To: Adams, John



Dear Sir
New York 10 Jany 1792—

I cannot easily tell you how much I am pleased & obliged by your friendly Letter of the 4th. Instant:—were I to pursue my Inclinations, I should without Hesitation accept your kind Invitation—but our Inclinations even in things innocent must not always be gratified.  my Visits to Philadelphia have ceased to be occasional, or I should certainly avail myself of those opportunities which your Hospitality would afford for that free and social Intercourse which I shall always be happy to enjoy and indulge. the courts call me regularly and periodically to Philada. and they will continue to call me as long as I remain in Office, or the present Order of Things continues unchanged.  This circumstance produces Considerations which press me, on those occasions to be in Lodgings—and the more so, as your living in Town obviates Impediments to our seeing each other frequently, and passing as many pleasant Hours together, as our official affairs may permit.—mrs. Jays situation will not admit of her being from Home next Term. We expect an Increase of our family about that Time.  a severe cold and cough have confined her to her chamber for ten Days past—she is much indisposed, and as yet I do not perceive that her complaints abate.  The present State of her Health added to the situation she will soon be in strongly oppose my leaving her.  she requests the favor of you to present her best Compts: & acknowledgements to Mrs. Adams—be pleased to add mine.
Altho you keep your Doors shut, yet a certain motion has found its way out.  I am not pleased with it.  If that Encroachmt. should take place, no Man will in my Opinion be able to administer the Governmt. with Reputation to himself or advantage to the Public.  this appears to me to be the best Time to try the construction in Question.  I wish it may be pursued to a Decision; and not be reserved to some future occasion, when a contingent Combination of Circumstances may promise success to such an improper Measure—
With sincere Esteem & Regard I am / Dear Sir / Your most obt. & hble Sevrt

John Jay